Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This office action is in response to applicant’s communication filed on 09/14/22. Claims 1-19 are pending in this application.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11 13 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Li (US 20090039361) and further in view of  Miura (US 20060169987 A1).
Regarding claim 1, Li discloses a Group III/V compound semiconductor material (Gan)supported by the substrate (see Si  substrate (see para [0083] disclosing Gan)), the Group III/V compound semiconductor material having a cubic crystalline phase (see para [0083] disclosing cubic crystalline Si), an active region being positioned in the cubic crystalline phase (see fig 8 disclosing active regions in transistors), the cubic crystalline phase comprising a length dimension, a width dimension and a height dimension, the width dimension decreasing along at least a portion of the height dimension to form a tapered cubic crystalline-phase light-emitter structure (see the SiGe tapering to a point);
a first contact and a second contact, the first contact and second contact being positioned to provide electrical connectivity to the tapered cubic crystalline-phase light-emitter structure (see fig 8 disclosing source and drains);
wherein at least one contact chosen from the first contact and the second contact is to the light emitted from the light-emitter structure (see para [0083] disclosing Light emitting applications).
Miura at least at para [0064] and fig 14 discloses a transparent electrode 16a. Li and Miura are in the same or similar fields of endeavors. It would have been obvious to combine Li and Miura. Li and Miura may be combined by forming the device of Li with a transparent electrode, as taught in Miura. One having ordinary skill in the art would be motivated to combine Li with Miura in order to, for example, construct a highly efficient light transmissive light emitting device, see para [0064].
Regarding claim 11, Li discloses a light emitting diode device comprising:
a substrate; a plurality of light emitter structures supported by the substrate (see par [0083] and figs 4-5), the plurality of light emitter structures comprising Group III-nitride compound semiconductor materials having a cubic crystalline phase  (see para [0083] disclosing GaAs formed on Silicon cubic crystalline)and an active region in the cubic crystalline phase (see para [0083] substrate), the cubic crystalline phase comprising a length dimension (see fig 5, 8), a width dimension and a height dimension, the width dimension decreasing along at least a portion of the height dimension so that the plurality of light emitter structures are tapered (see figs 5 and 8 disclosing taper); and
a first contact and a second contact, the first contact and second contact being positioned to provide electrical connectivity to the light emitting diode device (see fig 8 disclosing transistors);
wherein at least one contact chosen from the first contact and the second contact is transparent to the light emitted from the light-emitting diodes.
Miura at least at para [0064] and fig 14 discloses a transparent electrode 16a. Li and Miura are in the same or similar fields of endeavors. It would have been obvious to combine Li and Miura. Li and Miura may be combined by forming the device of Li with a transparent electrode, as taught in Miura. One having ordinary skill in the art would be motivated to combine Li with Miura in order to, for example, construct a highly efficient light transmissive light emitting device, see para [0064].
Regarding claim 13, Li and Miura disclose the light emitting diode device of claim 11, wherein the substrate is reflective to the light emitted from the light emitting diode device (see [0123] of Li disclosing backlight reflection).
Regarding claim 15, Lee and Miura disclose the light emitting diode of claim 11, wherein the Group III-nitride compound semiconductor materials comprise a first layer comprising n-doped or p-doped GaN, a second layer comprising p-doped or n-doped GaN (see Li, para [0023]), the active region disposed between the first layer and the second layer, and wherein if the first layer is p-doped then the second layer is n- doped and if the first layer is n-doped then the second layer is p-doped (this office action notes that n-doped and p-doped materials are interchangeable in configurations and is available to one having ordinary skill in the art).

Claims 2-11, 12, 16-18 are rejected under 35 U.S.C. §103 as being unpatentable over Li, Miura and further in view of Okuyama (US 20020117677 A1).
Regarding claim 2, Li and Miura disclose the light emitting diode of claim 1, and Okuyama further discloses wherein the tapered cubic crystalline-phase light-emitter structure comprises a base that is a (O01) plane of the cubic crystalline phase, the active region comprising one or more quantum wells oriented parallel to the base (see para [0269] disclosing (001) plane).
Li, Miura and Okuyama are in the same or similar fields of endeavor. It would have been obvious to combine Li, Miura and Okuyama. Li, Miura and Okuyama may be combined by forming the device of Li and Miura in accordance with Okuyama to have a transparent substrate. One having ordinary skill in the art would be motivated to combine Li, Miura and Okuyama in order to permit omni directional light, if desired, see para [0223].
Regarding claim 3, Li, Miura and Okuyama disclose the light emitting diode of claim 2, wherein the Group III/V compound semiconductor material comprises Group IIJ-nitride materials (see para [0200] of Okuyama).
Regarding claim 4, Li, Miura and Okuyama disclose the light emitting diode of claim 3, wherein the Group III-nitride materials comprise a first layer comprising n-doped or p-doped GaN (see Li, para [0023]), the active region disposed between the first layer and the second layer, and wherein if the first layer is p-doped then the second layer is n- doped and if the first layer is n-doped then the second layer is p-doped (this office action notes that n-doped and p-doped materials are interchangeable in configurations and is available to one having ordinary skill in the art).
Regarding claim 5, Li, Miura and Okuyama disclose the light emitting diode of claim 4, wherein the Group III-nitride materials further comprise a blocking layer comprising AlGaN on the active region (see para [0218] disclosing blocking region formation).
Regarding claim 6, Li, Miura and Okuyama disclose the light emitting diode of claim 4, wherein the cubic crystalline phase of the Group III-nitride is positioned between and adjacent to a first hexagonal crystalline phase structure of the group III-nitride and a second hexagonal crystalline phase structure of the Group Il-nitride (see para [0223] disclosing S and C planes).
Regarding claim 7, Li, Miura and Okuyama disclose the light emitting diode of claim 6, wherein the first hexagonal crystalline phase structure and the second hexagonal crystalline phase structure border the cubic crystal of the Group II-nitride compound semiconductor material in two border planes that intersect at an angle of about 105° to about 115° (see fig 75 disclosing about 62 degrees or 118, which is about 115degrees).
Regarding claim 8, Li, Miura and Okuyama disclose he light emitting diode of claim 2 wherein the substrate is transparent to the light emitted from the light emitter structure (see para [0233]).
Regarding claim 9, Li, Miura and Okuyama disclose the light emitting diode of claim 2 wherein the substrate is reflective to the light emitted from the light emitting diode (see para [0116] of Li disclosing reflector).
Regarding claim 10, Li and Miura disclose he light emitting diode of claim 1, and Okuyama discloses wherein the active region comprises one or more quantum wells that are parallel with a (001) crystal plane of the cubic crystalline phase (see para [0269]).
Li, Miura and Okuyama are in the same or similar fields of endeavor. It would have been obvious to combine Li, Miura and Okuyama. Li, Miura and Okuyama may be combined by forming the device of Li and Miura in accordance with Okuyama to have a transparent substrate. One having ordinary skill in the art would be motivated to combine Li, Miura and Okuyama in order to permit omni directional light, if desired, see para [0223].
Regarding claim 12, Li and Miura disclose the light emitting diode device of claim 11, and Okuyama further discloses wherein the substrate is transparent to the light emitted from the light emitting diode device (see para [0223] disclosing a transparent substrate).
Li, Miura and Okuyama are in the same or similar fields of endeavor. It would have been obvious to combine Li, Miura and Okuyama. Li, Miura and Okuyama may be combined by forming the device of Li and Miura in accordance with Okuyama to have a transparent substrate. One having ordinary skill in the art would be motivated to combine Li, Miura and Okuyama in order to permit omni directional light, if desired, see para [0223].
Li, Miura and Okuyama are in the same or similar fields of endeavor. It would have been obvious to combine Li, Miura and Okuyama. Li, Miura and Okuyama may be combined by forming the device of Li and Miura in accordance with Okuyama to have a transparent substrate. One having ordinary skill in the art would be motivated to combine Li, Miura and Okuyama in order to permit omni directional light, if desired, see para [0223].
Regarding claim 16, Li discloses an intermediate semiconductor structure comprising:
a substrate comprising a first material portion and a single crystal silicon layer positioned on the first material portion (see para [0083] disclosing silicon cubic crystalline substrate), 
Okuyama discloses a major front surface of the crystal silicon layer comprising a (001) crystal plane, a major backside surface opposing the major front surface, and a groove positioned in the major front surface, the groove comprising {111} crystal faces (see para [0269]); a buffer layer disposed in the groove; an epitaxially grown semiconductor material disposed over the buffer layer and in the groove (see para [0274] disclosing epitaxial growth), the epitaxially grown semiconductor material comprising a hexagonal crystalline phase layer (see paras [0261] disclosing hexagonal structure )and a cubic crystalline phase structure disposed over the hexagonal crystalline phase layer (see para [0197] disclosing cubic crystalline Si substrate with hexagonal structure, see also Li disclosing (hexagonal interface with cubic, para [0083])), the cubic crystalline phase structure having an upper face that is parallel with the (001) crystal face of the major front surface while being disposed over the {111} crystal faces of the groove (see para [0005] disclosing the 001 face with the 111 sidewall, see Miura).
Li, Miura and Okuyama are in the same or similar fields of endeavor. It would have been obvious to combine Li, Miura and Okuyama. Li, Miura and Okuyama may be combined by forming the device of Li and Miura in accordance with Okuyama to have a transparent substrate. One having ordinary skill in the art would be motivated to combine Li, Miura and Okuyama in order to permit omni directional light, if desired, see para [0223].
Regarding claim 17, Li, Miura and Okuyama disclose the intermediate semiconductor structure of claim 16, wherein the groove is a V-groove (see fig 5 of Li, Fig 9 of Okuyama and fig 6 of Miura).

Regarding Claim 18, Li, Miura and Okuyama disclose the intermediate semiconductor structure of claim 16, wherein the groove is a truncated v-groove (see Miura, fig 2d)comprising a first diagonal sidewall, a second diagonal sidewall opposing the first diagonal sidewall, and a bottom portion that is parallel with the major front surface of the substrate surface(see fig 2 of Miura disclosing sidewalls and flat bottom).

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Li, Miura, Okuyama and further in view of Sawaki (US 20030031219 A1).
Regarding claim 19, Li, Miura and Okuyama disclose the intermediate semiconductor structure of claim 18, Sawaki further comprising a gap between the hexagonal crystalline phase layers and the bottom portion of the truncated v-groove (see fig 2 and para [0043]).
Li, Miura, Okuyama and Sawaki are in the same or similar fields of endeavor. It would have been obvious to combine Li, Miura, Okuyama and Sawaki. Li, Miura, Okuyama and Sawaki may be combined by forming the device of Li, Miura, Okuyama in accordance with Sawaki to have a orient the light emitting device with the substrate. One having ordinary skill in the art would be motivated to combine Li, Miura and Okuyama in order to permit directional light, if desired, see para [0046].


Response to arguments
This office action now cites to new art for the current rejections. The previous final office action is hereby retracted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813